DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 12/01/2020.

Status of Claims


Claims 1, 11, and 16 have been amended. 
Claims 1-20 are now pending

Response to Arguments

Applicant's arguments filed on 12/01/2020 regarding the 35 U.S.C. 101 and 103 rejection of claims 1-20 have been fully considered. The Applicant argues the following.
 	As per the 101 rejection, the Applicant argues that the claims 1-20 in amended form do not recite an abstract idea or, at a minimum, integrate any such abstract idea into a practical application.  (pgs. 11-14). Claim 1 and similarly 11 and 16 recite “adjusting each of the one or more responses for display based on the number of interaction for further vehicle data such that the vehicle data with a largest number of interactions is displayed and vehicle data with a smallest number of interaction is hidden”, etc. The Applicant argues that this limitation is not a mental process, a certain method of organizing human activity such as 
The Examiner respectfully disagrees. The amended claims 1, 11, and 16 are directed to the abstract grouping of Certain Methods of Organizing Human Activity (e.g. commercial interaction) because the claim limitations describes commercial interactions (e.g. user requests for vehicle data from an entity/business) and marketing activities (e.g. the use of customer data to identify a persona and to provide an associated response to the user requests).  As per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. Also, Certain Methods of Organizing Human Activity can encompass certain activity between a person and a computer (e.g. loan shopping) which is similar to vehicle shopping. The claim limitation of adjusting or limiting the content of responses for display based on the number of interaction for further vehicle data such that the vehicle data with a largest number of interactions is displayed and vehicle data with a smallest number of interaction is hidden” can be considered marketing activity. Marketing activity can include tailoring responses/information to customers based on observed customer behavior (e.g. interactions, interests, etc.).   The Applicant’s claims 1, 11, and 16 are unlike Example 46 claim 4, as claim 4 involves a plurality of animal sensors and other technology that are used to monitor the health and activity in a herd. It is clear that the Example 46 claim 4 limitations as a whole does not “describe” or “set forth” a judicial exception in the 
The Examiner disagrees with the Applicants assertion that the claims as a whole integrate the judicial exception into a practical application of the exception. The Applicant asserts that the claims improve upon conventional systems by analyzing a set of user interactions to determine how to present responses with relevant further vehicle data. However, the Applicant specification nor claims provide details on what conventional technology or system is improved. Analyzing data a particular way may improve the outcome of the responses presented, however, the analysis itself cannot improve computer functionality or other technology (See Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019)).
In summary, the 35 U.S.C. 101 rejection of claims 1-20 is maintained.

   	As per the 103 rejection, the Applicant argues that Strauss in view of Gormley and Roundtree do not disclose or suggest the features of amended claims 1, 11, and 16 (pgs. 14-16). 
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 103 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection for claims 1-20 is made. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al. (US 2017/0316459 A1) in view of Gormley (US 8,694,328 B1), in further view of Roundtree et al. (US 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
Claims 1, 11, and 16 recite the limitation of “adjusting each of the one or more responses for display based on the number of interactions for the further vehicle data such that vehicle data with a largest number of interactions is displayed and vehicle data with a smallest number of interactions is hidden”. Paragraph [0070] of the Applicant’s specification states that “the server 140 may adjust data presented to the user based upon the user persona and a pragmatist persona may present the most salient vehicle information in a tabular format, with some data initially hidden to allow the user to quickly obtain a summary of the vehicle”.  Paragraph [0061] of the Applicant’s specification also states that the server monitors user interactions such as the data user requested, time spent on a web page, number of times a user viewed a web page, or types of vehicles viewed by the user and associate such interactions with the user persona indicator. Paragraphs [0061] and [0070] supports the limitations of adjusting each of the one or more responses for display based on the number of interaction for the further vehicle data. However, the Examiner could not find support in the Applicant’s specification that states that the adjusting responses for display includes the number of interactions with a largest number of interactions is displayed and vehicle data with a smallest number of interactions is hidden. Therefore, the Examiner submits that claims 1, 11, and 16 contain new matter and thus is rejected under 35 U.S.C. 112(a). Dependent claims 2-10, 12-15, and 17-20 are also rejected under 35 U.S.C. 112(a).




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Methodology of Analyzing Incidence and Behavior of Customer Personas among Users of Digital Environments”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. commercial interactions and marketing activities), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a computer-implemented method (claims 1-10), a computer system (claims 11-15) and tangible, non-transitory computer-readable medium (claims 16-20).
Step 2A (1): Independent claims 1, 11, and 16 are directed to an abstract idea of commercial interactions (e.g. marketing activities), based on the following claim limitations: “receiving a user request to access vehicle data associated with a vehicle or vehicle dealer; determining survey content to present to a user; sending the survey content to the user, wherein the survey content includes one or more questions regarding user views or experiences relating to searching for vehicles; receiving a user response to the survey content, wherein the user response includes one or more answers to the one or more questions; identifying a user persona from among a predefined set of user personas, wherein the user persona is identified based upon the received user response, wherein each user persona of the set of user personas corresponds to a characteristic type associated with users, and wherein the characteristic type indicates an amount of information to be displayed and a format for display; sending the vehicle data associated with the user request to the user; storing a record associated with the user, including the indicator of the user persona and an indicator of the user request; receiving one or more further user requests for further data associated with one or more vehicles or vehicle dealers, wherein each of the one or more further user requests is associated with the user persona; selecting one or more responses to the one or more further user requests based on the user persona, wherein each of the one or more responses includes further vehicle data and wherein the further vehicle data is determined based in part upon the user persona; configuring the one or more responses for display based on the format indicated by the user persona, wherein configuring the one or more response includes: analyzing a set of user interactions corresponding to the user persona; determining a number of interactions for the further vehicle data corresponding to the user persona; and adjusting each of the one or more responses for display based on the number of interactions for the further vehicle data; sending the one or more responses to the one or more further user requests to the user; and causing the one or more responses to be displayed”. These claims are directed to commercial interactions (e.g. user requests for vehicle data from an entity/business) and marketing activities (e.g. the use of customer behavior data to identify a persona and to provide an associated response to the user requests).   Dependent claims 2-10, 12-15, and 17-20 further define the user requests, the analysis of user behavior, and the determining of the responses. These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity”, which includes certain activity between a person and a computer (e.g. loan shopping), and thus recite an abstract idea.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 11 and 16 recite additional elements of a server, display of a user computing device, memory, user interface, display  (claim 1), a computer system, one or more processors, a communication module, network, a program memory coupled to the one or more processors and storing executable instructions (claim 11), and a tangible, non-transitory computer-readable medium storing executable instructions (claim 16). These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are view as computing and display devices that are used to perform the abstract idea of identifying user requests and personas and provide associated responses. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 11 and 16 recite additional elements of a server, display of a user computing device, memory, user interface, display  (claim 1), a computer system, one or more processors, a Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al. (US 2017/0316459 A1) in view of Gormley (US 8,694,328 B1), in further view of Roundtree et al. (US 2013/0054366 A1), and in further view of Muilenburg et al. (US 2010/0082778 A1).
As per claims 1 and 16 (Currently Amended), A computer-implemented method and tangible, non-transitory computer-readable medium storing executable instructions for improving online user interaction evaluation and persona identification, comprising (Strauss e.g. Figs. 1 and 8C, An online vehicle data 
Strauss teaches receiving, at one or more processors of a server, a user request from a user computing device to access vehicle data associated with a vehicle or vehicle dealer; (Strauss e.g. Figs. 1 & 12A, Vehicle data system provides an interface for an online product search service and receives a user query from a user computer device. The query comprises product configuration information [0008]. A user at a computing device 110 may access vehicle data system 120 using one or more interfaces, such as a set of web pages provided by vehicle system. The user may also request a dealer price quote, such as upfront pricing, on a particular vehicle [0062].)
Strauss teaches determining, by the one or more processors of the server, survey content to present to a user of the user computing device
Strauss teaches sending, from the server to the user computing device, the survey content for presentation to the user via a display of the user computing device (Strauss e.g. Fig. 12A, The vehicle data system interface as shown in Fig. 12A have querying filters where a user may specify a certain set of vehicle attributes (make, model, trim, powertrain, options, etc.) or other relevant information such as a geographical location. The user may also specify a purchase date, or window of purchase interest [0062].), Strauss does not explicitly teach wherein the survey content includes one or more questions regarding user views or experiences relating to searching for vehicles; 
However, Gormley teaches the survey content includes one or more questions regarding user views or experiences relating to searching for vehicles (Gormley e.g. Figs. 1 & 3, Gormley teaches a method of assisting an individual in selecting a vehicle for acquisition is provided. The method comprises obtaining information from an individual with regard to the individual's preliminary preferences and initial desired vehicle options, and storing the obtained information (col. 2 lines 23-28). Client preferences may be evaluated at 86 by conducting an interview of the individual, e.g., via a local Digi-Drive representative 22 or via an electronic, on-line or other automated interview process. The interview may reveal facts, preferences such as wants or needs, restrictions, client interests, preliminary target vehicles, etc., which may be of interest in the process of helping a client select a vehicle. Preferences may also be gathered, such as those related to personality, temperament, tastes and other features associated with the client. In this regard, the individual may have an open platform to express preferences 
The Examiner submit that it would have been obvious to one or ordinary skill in the art before the effective filing date of the Applicant’s invention to modify Strauss to include a survey or automated interview with one or more questions regarding user views or experiences relating to searching for vehicles as taught by Gormley in order to provide customized and/or personalized vehicle related products, services, and/or capabilities (Gormley e.g. col. 4 lines 20-17).
receiving, at the one or more processors of the server, a user response to the survey content from the user computing device (Strauss e.g. Figs. 1 and 8C, Vehicle data system 120 may provide a wide degree of functionality including utilizing one or more interfaces provided by interface module 192 configured to for example, receive and respond to queries from users at computing devices 110 [0047]. The vehicle data system 120 can select a particular set of data in the data store 122 based on the user specified parameters received from the user at computing device 110 [0049].), Strauss does not explicitly teach wherein the user response includes one or more answers to the one or more questions; 
However, Gormley teaches wherein the user response includes one or more answers to the one or more questions (Gormley e.g. Client preferences may be evaluated by conducting an interview of the individual. The interview may reveal 
The Examiner submit that it would have been obvious to one or ordinary skill in the art before the effective filing date of the Applicant’s invention to modify Strauss to include a survey or automated interview with one or more questions as taught by Gormley in order to provide customized and/or personalized vehicle related products, services, and/or capabilities (Gormley e.g. col. 4 lines 20-17).
Strauss in view of Gormley do not explicitly teach, however, Roundtree teaches identifying, by the one or more processors of the server, a user persona from among a predefined set of user personas, wherein the user persona is identified based upon the received user response, wherein each user persona of the set of user personas corresponds to a characteristic type associated with users, and wherein the characteristic type indicates an amount of information to be displayed and a format for display; (Roundtree e.g. Roundtree teaches a system and method for directing self-targeted advertising to users through the use of personas (Abstract). A persona may be represented as an icon or other symbol that has a number of characteristics associated with it [0038]. Personas can be created by the user, copied from other users who have defined their personas, or adopted from one of a number of predefined personas. The demographic characteristics (e.g. gender, age, location, marital status, etc.) attributed to a persona are determined based on responses to the user's indicated opinions such as likes or dislikes of a number of brands [0039]. Characteristics such as demographic characteristics allow the 
The Examiner submit that it would have been obvious to one or ordinary skill in the art before the effective filing date of the Applicant’s invention to modify Strauss in view of Gormley to include the use of personas for targeted advertisements as taught by Roundtree in order to segment a user’s interests/communications and to improve their return on investment (ROI) (Roundtree e.g. [0004] and [0038]).
Strauss teaches sending, from the server to the user computing device, the vehicle data associated with the user request; (Strauss e.g. Fig. 13, The vehicle data system 120 can select a particular set of data in the data store 122 based on the user specified parameters, process data, generate interfaces, and present interfaces to the user at the user's computing device 110 [0049]. A 
Strauss teaches storing, in a memory, a record associated with the user, including the user persona and an indicator of the user request; (Strauss e.g. Fig. 1, Vehicle data system 120 can collect information input by the user and a usage log containing activities associated with the user, such as the sequence of search queries made, items viewed or prospected and the order in which they were viewed/prospected and other activities of the user [0064]. Vehicle data system may include data store (122) operable to store obtained data (124) and data determined during operation (126). Data store may include a variety of user data, including user behavioral data, vehicle data, dealer data, manufacturer data and other data [0046].)
Strauss teaches receiving, at the one or more processors, one or more further user requests for further data associated with one or more vehicles or vehicle dealers (Strauss e.g. The data system can receive a user query from a user computer device, the query comprising product configuration information, apply a set of segment matching rules to match the user to a user segment from the targeted incentive database based on a set of observable features associated wherein each of the one or more further user requests is associated with the user persona; 
Strauss teaches user requests are associated with a user segment (Strauss e.g. The data system can receive a user query from a user computer device, the query comprising product configuration information, apply a set of segment matching rules to match the user to a user segment from the targeted incentive database based on a set of observable features associated with the user [0008].) 
Strauss in view of Gormley do not explicitly teach wherein each of the one or more further user requests is associated with the user persona.
However, Roundtree teaches wherein each of the one or more further user requests is associated with the user persona (Roundtree e.g. A user creates or adopts one or more personas that define a number of characteristics that the user has or wants to be associated with (Abstract). Each persona may reflect the user’s desire to receive different types of ads directed to each persona (i.e. request) [0041]. A persona is implemented as a computer record that represents an address or device identifier to which an advertisement can be directed as well as a number of characteristics (e.g. demographic characteristics) that may be input directly by the user or inferred from user input [0045]. Active time a user spends on each persona, actions/choices/votes/location/sharing of ads of the persona, purchases, click-thrus, etc. are tracked via the audience engine 220 (Fig. 11 and [0093]).)

selecting, by the one or more processors, one or more responses to the one or more further user requests based on the user persona, wherein each of the one or more responses includes further vehicle data; 2Application No. 15/803,181Docket No.: 29614/51561
 Amendment dated December 1, 2020 Reply to Office Action of September 1, 2020 Strauss teaches selecting, by the one or more process, one or more responses to the one or more further user requests based on the user segment 2Application No. 15/803,181Docket No.: 29614/51561 wherein each of the one or more responses includes further vehicle data (Strauss e.g. Incentive levels (i.e. vehicle data) may be presented to a user in response to a query for a product or service on a website [0041]. Users searching for a vehicle (e.g. on a website) may be given various incentive levels based on their behavior [0042]. The incentive determined for the user may be included in a web page generated in response to the query. Because incentives are targeted to users based on user segments, different users requesting the same web page or vehicle information may be presented different incentives based on their behavior or other characteristics [0065]. Incentives (i.e. vehicle data) may take many forms such as discounts, complimentary accessories, free maintenance, etc. [0004].) Amendment dated June 24, 2020 
based on the user persona. 
However, Roundtree teaches selecting, by the one or more processors, one or more responses to the one or more further user requests based on the user persona, (Roundtree e.g. A user creates or adopts one or more personas that define a number of characteristics that the user has or wants to be associated with. The characteristics of the personas can be used by advertisers to define members of a target audience (Abstract). The persona’s demographic characteristics are matched with ads, offers, coupons, services, products, content recommendations or other similar things. In response to the persona creation, a plurality of ads are pushed to the user’s mobile device [0099]. The request for an ad may also occur upon a user request [0100].) 
The Examiner submit that it would have been obvious to one or ordinary skill in the art before the effective filing date of the Applicant’s invention to modify Strauss in view of Gormley’s vehicle data system to include the use of personas for targeted advertisements as taught by Roundtree in order to segment a user’s interests/communications and to improve their return on investment (ROI) (Roundtree e.g. [0004] and [0038]).
Strauss in view of Gormley and Roundtree teach configuring, by the one or more processors, the one or more responses for display based on the format indicated by the user persona, wherein configuring the one or more response includes: (Roundtree e.g. Roundtree teaches a system and method for 
Strauss in view of Gormley and Roundtree teach analyzing, by the one or more processors, a set of user interactions corresponding to the user persona; (Roundtree e.g. The demographic characteristics (e.g. gender, age, location, marital status, etc.) attributed to a persona are determined based on responses to the user's indicated opinions such as likes or dislikes of a number of brands [0039]. Each persona may reflect the user’s desire to receive different types of ads directed to each persona [0041]. A persona can learn from inferences from past user input [0042]. Input may be used to refine the persona and enhance future recommendations [0114].)
Strauss in view of Gormley and Roundtree teach determining, by the one or more processors, a number of interactions for the further vehicle data corresponding to the user persona; and 
Strauss teaches determining, by the one or more processors, a number of interaction for the further vehicle data corresponding to the user segments (Strauss e.g. The system may record user behavior (i.e. 
Strauss in view of Gormley do not teach determining interactions corresponding to user persona.
However, Roundtree teaches determining interactions corresponding to user persona (Roundtree e.g. Separate cookies and caches are used for each persona when using a web browser or other computing device [0046]. Cookies are inserted on a computing device to track user activities (i.e. interactions) and aide in user searches. The cookies can be set to record information on a persona basis [0162].)
The Examiner submit that it would have been obvious to one or ordinary skill in the art before the effective filing date of the Applicant’s invention to modify Strauss in view of Gormley’s vehicle data system to include the use of personas for targeted advertisements as taught by Roundtree in order to segment a user’s interests/communications and to improve their return on investment (ROI) (Roundtree e.g. [0004] and [0038]).
Strauss in view of Gormley and Roundtree do not explicitly teach, however, Muilenburg teaches adjusting each of the one or more responses for display based on the number of interactions for the further vehicle data such that the vehicle data with a largest number of interactions is displayed and vehicle data with a smallest number of interactions is hidden; (Muilenburg e.g. Figs. 4, 5C, 6; Muilenburg teaches logging and aggregating user interactions across a plurality of websites, generating respective user profiles, and configuring websites according to a user profile (Abstract). User interactions may comprise the web content accessed by various users, the nature of the user interaction (e.g. a product, such as a vehicle, configured using a configurator on the websites and/or inventory search for), product preferences of the user (e.g. colors and/or options selected by the user), and the like [0103]. The user profile may reflect user interactions with the affiliated websites over time [0107]. The user activity information may be used to customize the website according to the observed preferences and/or interests of particular users [0028]. The aggregated data may be used to customize the content presented to the user at these websites [0041]. The website may present content/display information relevant to the user preferences (e.g. content, product, locale, etc.) in a manner appealing to the user ([0066], [0118], [0143]). Configuring the website may comprise selecting to display a particular set of content, in a particular style. This may comprise highlighting a particular set of products and/or services provided by the manufacturer 
The Examiner submit that it would have been obvious to one or ordinary skill in the art before the effective filing date of the Applicant’s invention to modify Strauss in view of Gormley and Roundtree’s vehicle data system to include adjusting/customizing  each of the one or more responses for display based on the number of interactions for the further vehicle data (i.e. user activity) as taught by Muilenburg in order to make marketing and/or sales front websites more effective (Muilenburg e.g. [0028]).
Straus teaches sending, from the server to the user computing device, the one or more responses to the one or more further user requests; and (Strauss e.g. Incentive levels may be presented to a user in response to a query for a product or service on a website [0041]. A responsive webpage is generated to display the identified targeted incentive level at the user computing device [0008].)
Strauss teaches causing, by the one or more processors, the one or more responses to be displayed to the user via a user interface of the user computing device
As per claim 11 (Currently Amended) Strauss teaches a computer system for improving online user interaction evaluation and persona identification, comprising (Strauss e.g. Fig. 1 Vehicle Data System 120) : 
Strauss teaches one or more processors; (Strauss e.g. Fig. 1 processing module 196)
Strauss teaches a communication module adapted to communicate data via a network; (Strauss e.g. Fig. 2 communication module (243) and network (270). Communication module (243) provide communication with users can be configured to generate messages based on dynamic incentive information [0073].)
Strauss teaches a program memory coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the computer system to (Strauss e.g. A computer program product implementing various embodiments disclosed herein may comprise one or more non-transitory computer readable media storing computer instructions translatable by one or more processors in a computing environment [0213].): 
Strauss teaches receive a user request from a user computing device via the communication module to access vehicle data associated with a vehicle or vehicle dealer; (See claim 1a for response.)
Strauss teaches determine survey content to present to a user of the user computing device; (See claim 1b for response.)
Strauss in view of Gormley teach send the survey content to the user computing device via the communication module for presentation to the user via a display of the user computing device, wherein the survey content includes one or more questions regarding user views or experiences relating to searching for vehicles; 5Application No. 15/803,181Docket No.: 29614/51561 (See claim 1c for response.) Amendment dated December 1, 2020 Reply to Office Action of September 1, 2020 
Strauss in view of Gormley teach receive a user response to the survey content from the user computing device via the communication module, wherein the user response includes one or more answers to the one or more questions; (See claim 1d for response.)
Strauss in view of Gormley and Roundtree teach identify a user persona from among a predefined set of user personas, wherein the user persona is identified based upon the received user response, wherein each user persona of the set of user personas corresponds to a characteristic type associated with users, and wherein the characteristic type indicates an amount of information to be displayed and a format for display; (See claim 1e for response.)
Strauss teaches send the vehicle data associated with the user request to the user computing device via the communication module; (See claim 1f for response.)
Strauss teaches store a record associated with the user, including the user persona and an indicator of the user request
Strauss in view of Gormley and Roundtree teach receive one or more further user requests for further data associated with one or more vehicles or vehicle dealers via the communication module, wherein each of the one or more further user requests is associated with the user persona; (See claim 1h for response.)
Strauss in view of Gormley and Roundtree teach select one or more responses to the one or more further user requests based on the user persona, wherein each of the one or more responses includes further vehicle data; (See claim 1i for response.)
Strauss in view of Gormley and Roundtree teach configure the one or more responses for display based on the format indicated by the user persona, wherein configuring the one or more response includes: (See claim 1j for response.)
Strauss in view of Gormley and Roundtree teach analyzing a set of user interactions corresponding to the user persona; (See claim 1j(i) for response.)
Strauss in view of Gormley and Roundtree teach determining a number of interactions for the further vehicle data corresponding to the user persona; and (See claim 1j(ii) for response.)
Strauss in view of Gormley, Roundtree, and Muilenburg teach  adjusting each of the one or more responses for display based on the number of interactions for the further vehicle data such that the vehicle data with a largest number of interactions is displayed and vehicle data with a smallest number of interactions is hidden; (See claim 1j(iii) for response.)
Strauss teaches send the one or more responses to the one or more further user requests to the user computing device via the communication module; and 6Application No. 15/803,181Docket No.: 29614/51561 Amendment dated December 1, 2020 Reply to Office Action of September 1, 2020 (See claim 1k for response.)
Strauss teaches cause the one or more responses to be displayed to the user via a user interface of the user computing device. (See claim 1j for response.) 
As per claims 2 and 12 (Original), Strauss in view of Gormley, Roundtree, and Muilenburg teach the computer-implemented method of claim 1 and computer system of claim 11, Strauss also teaches wherein the executable instructions further cause the computer system to (Strauss e.g. Figs. 1 and 8C) : 
Strauss teaches receiving, at the one or more processors, one or more additional user requests for additional data associated with one or more vehicles or vehicle dealers; and (Strauss e.g. Vehicle data system 120 may provide a wide degree of functionality including utilizing one or more interfaces provided by interface module 192 configured to for example, receive and respond to queries from users at computing devices 110 [0047]. The vehicle data system may collect a set of observable features associated with the user in the context of a single search session or across sessions [0064].)
Strauss teaches storing, in the memory, indications of the one or more additional user requests in the record associated with the user. (Strauss e.g. 
As per claim 3 (Original), Strauss in view of Gormley, Roundtree, and Muilenburg teach the computer-implemented method of claim 2, Strauss also teaches wherein: at least one of the one or more additional user requests is received during a first user session at a first time; and the user request is received during a second user session at a second time after the first time. (Strauss e.g. As a user interacts with vehicle data system 120 via the interface, vehicle data system 120 may collect a set of observable features associated with the user. The observable features may be collected in the context of a single search session or across sessions and may include information input by the particular user and information, such as user activities/ interactions/preferences and vehicle configuration, collected by vehicle data system 120 ( e.g., via a website) [0064].)
As per claims 4, 13, and 18 (Original), Strauss in view of Gormley, Roundtree, and Muilenburg teach the computer-implemented method of claim 3, computer system of claim 12, and tangible, non-transitory computer-readable medium of claim 17, further comprising: 
Strauss teaches storing, in a memory of the user computing device during the first time period, a file including an indication of the at least one of the one or more additional user requests; (Strauss e.g. Fig. 1, Vehicle data system can collect information input by the user and a usage log containing 
Strauss teaches receiving, at the one or more processors of the server, an indication of the file including the indication of the at least one of the one or more additional user requests; and associating, by the one or more processors of the server, the at least one of the one or more additional user requests with the record based upon the indication of the file, without reference to a user account. (Strauss e.g. The observable features of the user may be used to locate one or more components previously determined and stored by the vehicle data system and associated with one or more of the observable features provided by the user. These components may include, for example, incentives targeted to specific user segments [0064].)
As per claim 5 (Previously Presented), Strauss in view of Gormley, Roundtree, and Muilenburg teach the computer-implemented method of claim 1, Strauss also teaches further comprising: generating, by the one or more processors of the server, a prediction regarding a user action based upon the record associated with the user, (Strauss e.g. The systems and methods may be used to analytically predict sales, customize incentive spending amounts for customers, and recommend changes in incentives based on various incentive levels [0040].) Strauss teaches wherein the prediction regarding the user action includes a predicted time of a vehicle purchase by the user (Strauss e.g. Vehicle data system may be used to analytically predict sales through user information [0062], targeted incentives and demand models ([0040] & [0038]). A user may browse vehicles by querying vehicle data system based on a certain set of vehicle attributes or other relevant information such as a geographical location. The user may also specify a purchase date, or window of purchase dates of interest. In some cases, a user may prospect a vehicle by requesting a dealer price quote, such as upfront pricing, on a particular vehicle configuration. Prospecting may require the user to register for an account with vehicle data system or provide additional personal information [0062]. Behavior analytics segment matching rules may be applied to user data to determine if, for example, the user has prospected a vehicle, but not yet purchased the vehicle within a certain time [0086]. Users searching for a vehicle (e.g. on a website) may be given various incentive levels based on their behavior [0042]. Using a demand model Qxt for vehicle x, system 500 can accurately predict the effect of incentives on sales and select or recommend optimized incentive levels for a vehicle x (Fig. 5, [0092] and [0097]). Vehicle models may be mapped to particular incentive levels and these incentive levels may further be mapped to user segments, which, in some embodiments correspond to user behaviors, such as browsing a specific incentivized vehicle model on the website, browsing a competitive model, prospecting on an incentivized model, prospecting on a competitive model, no purchase is made after N days, etc. [0122].)
As per claim 6 (Original), Strauss in view of Gormley, Roundtree, and Muilenburg teach the computer-implemented method of claim 5, Strauss also teaches wherein generating the prediction including the predicted time of the vehicle purchase includes (Strauss e.g. Fig. 5, The systems and methods may be used to analytically predict sales [0040].):  3Application No. 15/803,181Docket No.: 29614/51561 Amendment dated November 19, 2019 Reply to Office Action of August 5, 2019 
Strauss teaches identifying, by the one or more processors of the server, a first user request associated with a vehicle search by the user, wherein the vehicle search is associated with the user request; (Strauss e.g. Vehicle data system 120 can collect information input by the user and a usage log containing activities associated with the user, such as the sequence of search queries made, items viewed or prospected and the order in which they were viewed/prospected and other activities of the user [0064].)
Strauss teaches determining, by the one or more processors of the server, a predicted time in market for the user based upon the user persona, wherein the predicted time in market indicates an average duration of vehicle searches for users matching the user persona of the user; and (Strauss e.g. Fig. 5, processing module can apply segment matching rules to the observable features of the user to match the observable features of user with one or more defined user segments [0065]. Vehicle category incentive levels are mapped to segments that correspond to user behaviors or characteristics such as browsing a specific incentivized vehicle model, browsing a competitive mode, prospecting on an incentivized model, prospecting on a competitive model, failure to indicate a purchase after N days, defined clusters (e.g. age, gender, household income, cross-shop, etc. [0081]. Behavior analytics segment matching rules may be 
Strauss teaches determining, by the one or more processors of the server, the predicated time of the vehicle purchase as a time that occurs after the first user request by the predicted time in market. (Strauss e.g. Fig. 5, Using a demand model Qxt for vehicle x in time t, system 500 can accurately predict the effect of incentives on sales and select or recommend optimized incentive levels for a vehicle x ([0092] and [0097]). The demand may be expressed in various ways such as in units or market share of a make/model of a particular segment (operation 550) or overall industry sales units. A vehicle category with which targeted incentives are associated may correspond to and be defined at the same level as vehicle x (e.g. make/model) [0089].)
As per claim 7 (Original), Strauss in view of Gormley, Roundtree, and Muilenburg teach the computer-implemented method of claim 6, Strauss also teaches wherein the user request is the first user request. (Strauss e.g. Fig. 8C, Vehicle data system 120 can collect information input by the user and a usage log containing activities associated with the user, such as the sequence of search queries made, items viewed or prospected and the order in which they were viewed/prospected and other activities of the user. The observable features may be collected in the context of a single search session or across sessions [0064].)
As per claim 8 (Original), Strauss in view of Gormley, Roundtree, and Muilenburg teach the computer-implemented method of claim 1, Strauss also teaches wherein the indicator of the user persona is further associated with the user response to the survey content. (Strauss e.g. Fig. 8C, As a user interacts with vehicle data system via the interface, vehicle data system may collect a set of observable features associated with the user. The observable features may be collected in the context of a single search session or across sessions and may include information input by the particular user and information, such as user activities/ interactions/preferences and vehicle configuration, collected by vehicle data system (e.g., via a website) [0064]. Behavioral based analytics can apply a set of segment matching rules to the observable features (e.g. user characteristics, user behavior, vehicle configuration, geography, etc.) to map the user to a segment [0076].)
As per claims 9, 15, and 20 (Original), Strauss in view of Gormley, Roundtree, and Muilenburg teach the computer-implemented method of claim 1, computer system of claim 11, and tangible, non-transitory computer-readable medium of claim 16  further storing executable instructions that cause the computer system to (Strauss e.g. Fig. 1, 5 and 8C): 
Strauss teaches receiving, at the one or more processors of the server, one or more additional user requests associated with one or more additional vehicles or vehicle dealers from the user computing device
Strauss teaches associating, by the one or more processors of the server, the one or more additional user requests with the user by the user persona indicator; (Strauss e.g. The observable features of the user may be used to locate one or more components previously determined and stored by the vehicle data system and associated with one or more of the observable features provided by the user. These components may include, for example, incentives targeted to specific user segments [0064]. Behavioral based analytics can apply a set of segment matching rules to the observable features (e.g. user characteristics, user behavior, vehicle configuration, geography, etc.) to map the user to a segment [0076].)
Strauss teaches determining, by the one or more processors of the server, user interaction metrics based upon the user request and the one or more additional user requests; and (Strauss e.g. The observable features may be collected in the context of a single search session or across sessions and may include information input by the particular user and information, such as user activities/ interactions/preferences and vehicle configuration, collected by vehicle data system 120 (e.g., via a website) [0064].)
Strauss teaches generating, by the one or more processors of the server, a report including information regarding the user interaction metrics. (Strauss e.g. Fig. 1,  Data store may include a variety of user data, including user behavioral data, vehicle data, dealer data, manufacturer data and other data [0046]. Historical web demand data may also be obtained or tracked. This data may include data on searches or requests for particular vehicles or vehicle 
As per claim 10 (Previously Presented), Strauss in view of Gormley, Roundtree, and Muilenburg teach the computer-implemented method of claim 1, further comprising (Strauss e.g. Figs. 1 and 8C): 
Strauss teaches generating, by the one or more processors of the server, a prediction regarding a user action based upon the record associated with the user;  4Application No. 15/803,181Docket No.: 29614/51561 Amendment dated November 19, 2019 (Strauss e.g. The systems and methods may be used to analytically predict sales, customize incentive spending amounts for customers, and recommend changes in incentives based on various incentive levels [0040].) Reply to Office Action of August 5, 2019 
Strauss teaches determining, by the one or more processors of the server, additional data to present to the user based upon the user persona and the prediction regarding the user action; and (Strauss e.g. Fig. 13, A visual interface may present at least a portion of data related to a selected vehicle and also present data related to incentives (Fig. 13 and [0051]). Vehicle data system can be configured to provide incentives targeted to the user based on any number of factors including, but not limited to user demographics (e.g., age, income, and 
sending, from the server to the user computing device, the additional data for presentation to the user via the display of the user computer device. (Strauss e.g. Fig. 12B, Incentive levels may be presented to a user in response to a query for a product or service on a website [0041]. Users searching for a vehicle (e.g., on a website) may be given various incentive levels based on their behavior as shown in Fig. 12B [0042].)
As per claims 14 and 19 (Previously Presented), Strauss in view of Gormley, Roundtree, and Muilenburg teach the computer system of claim 11 and tangible, non-transitory computer-readable medium of claim 16, 
Strauss teaches wherein the executable instructions further cause the computer system to: generate a prediction regarding a user action based upon the record associated with the user, (Strauss e.g. The systems and methods may be used to analytically predict sales, customize incentive spending amounts for customers, and recommend changes in incentives based on various incentive levels [0040].)
Strauss teaches wherein the prediction regarding the user action includes a predicted time of a vehicle purchase by the user based upon a user interaction metric and a predicted time in market associated with the user persona. (Strauss e.g. Fig. 5, Vehicle data system may be used to 
As per claim 17 (Original), Strauss in view of Gormley, Roundtree, and Muilenburg teach the tangible, non-transitory computer-readable medium of claim 16, Strauss also teaches further storing executable instructions that cause the computer system to: receive one or more additional user requests from the user during a first time period preceding a second time period during which the user request is received; and store indications of the one or more additional user requests in the record associated with the user. (Strauss e.g. Fig. 1, Vehicle data system (120) may provide a wide degree of functionality including utilizing one or more interfaces provided by interface module (192) configured to receive and respond to queries from users at computing devices 110 [0047]. Vehicle data system (120) can collect information input by the user and a usage log containing activities associated with the user, such as the sequence of search queries made, items viewed or prospected and the order in which they were viewed/prospected and other activities of the user. Information may be collected in the context of a single search session or across session [0064].)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624